Citation Nr: 0420126	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a back 
injury.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic pes planus.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right ankle 
disorder.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right elbow 
disorder.  

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left ear 
disorder.  

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for neck disorders.  

8.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right ear 
infections.  

9.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to December 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A portion of this appeal is REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  A rating decision in December 1997 denied service 
connection for residuals of a back injury, chronic pes 
planus, a right ankle disorder, a right knee disorder, a 
right elbow disorder, a left ear disorder, neck disorders, 
right ear infections, or residuals of a head injury.  The 
veteran initially appealed that decision, but did not perfect 
his appeal of the issues relating to a right ankle disorder, 
a right knee disorder, a right elbow disorder, a left ear 
disorder, neck disorders, right ear infections, or residuals 
of a head injury.  

2.  A January 2001 Board decision denied service connection 
for residuals of a back injury and chronic pes planus.  

3.  Evidence added to the record since January 2001 
concerning a back disorder is cumulative of the evidence that 
was of record and considered by the Board in January 2001.  

4.  The evidence added to the record since January 2001 
concerning pes planus is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for pes planus.  

5.  Evidence added to the record since the December 1997 
rating decision concerning a right ankle disorder is 
cumulative of the evidence that was of record and considered 
in the December 1997 rating decision.  

6.  Evidence added to the record since the December 1997 
rating decision concerning service connection for a right 
knee disorder was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

7.  No additional evidence concerning a right elbow disorder, 
a left ear disorder, right ear infections, or residuals of a 
head injury has been added to the record since the December 
1997 rating decision.  

8.  Some of the evidence added to the record since the 
December 1997 rating decision concerning a neck disorder was 
not previously of record, but none of the additional evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 2001 Board decision, 
which denied the veteran's claim for service connection for 
residuals of a back injury, is not new and the claim is not 
reopened; the January 2001 Board decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (prior to 
August 29, 2001), and § 20.1100 (2003).  

2.  Evidence received since the January 2001 Board decision, 
which denied the veteran's claim for service connection for 
chronic pes planus, is new and material and the claim is 
reopened.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001), and § 20.1100 (2003).  

3.  Evidence received since the December 1997 rating 
decision, which denied the veteran's claim for service 
connection for a right ankle disorder, is not new and the 
claim is not reopened; the December 1997 rating action is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a) (prior to August 29, 2001), and 20.302, 20.1103 
(2003).  

4.  Evidence received since the December 1997 rating 
decision, which denied the veteran's claim for service 
connection for a right knee disorder, is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a) (prior to August 29, 2001), and 
20.302, 20.1103 (2003).  

5.  Evidence received since the December 1997 rating 
decision, which denied the veteran's claim for service 
connection for a left ear disorder, is not new and the claim 
is not reopened; the December 1997 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(prior to August 29, 2001), and 20.302, 20.1103 (2003).  

6.  No additional evidence concerning right ear infections, a 
right elbow disorder, or residuals of a head injury having 
been received since the December 1997 rating decision that 
denied service connection for those disorders, the claims are 
not reopened; the December 1997 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(prior to August 29, 2001), and 20.302, 20.1103 (2003).  

7.  Evidence received since the December 1997 rating 
decision, which denied the veteran's claim for service 
connection for neck disorders, is not material and the claim 
is not reopened; the December 1997 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(prior to August 29, 2001), and 20.302, 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
December 2001 rating decision, May 2002 statement of the 
case, and supplemental statement of the case dated in 
September 2003, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letters dated in October 2001 and December 
2003, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, informed him what evidence he needed to 
provide and what VA would obtain, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App., June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The October 2001 letter to the veteran provided him with 
notice as to the evidence needed in regard to reopening his 
claim concerning a back disorder; that letter preceded the 
December 2001 rating decision on appeal.  While the notice 
provided to the appellant in December 2003 was not given 
prior to the first AOJ adjudication of the veteran's 
application to reopen his claims, the notice was provided 
prior to the most recent transfer and certification of the 
appellant's case to the Board.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Under the circumstances set forth above, considering the 
multiple times his claims have been reviewed by the RO and 
the Board and the multiple occasions that he has communicated 
with VA regarding his claims, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claims and that he has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He has not identified any evidence not already 
of record.  His representative has requested that the appeal 
be forwarded to the Board and considered based on the 
evidence that is currently of record.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Unappealed decisions by the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 
20.1104 (2003).  However, when a claim is the subject of a 
prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  Those amendments are effective only on 
claims received on or after August 29, 2001.  As the 
veteran's claim was received prior to that date, those 
amendments are not relevant in the instant case.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  

For purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Further, evidentiary 
assertions by the appellant must be accepted as true for 
these purposes, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Lay assertions of medical causation or diagnosis do not 
constitute credible evidence, as laypersons are not competent 
to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A December 1997 rating decision denied entitlement to service 
connection for each of the disabilities listed above.  
Although the veteran initially appealed all of the issues, 
his substantive appeal mentioned only the residuals of a back 
injury and chronic pes planus.  In January 2001, the Board 
denied service connection for residuals of a back injury and 
for chronic pes planus and found that the veteran had not 
submitted a timely substantive appeal as to the other issues 
in order to perfect his appeal.  Therefore, the January 2001 
Board decision is final as to the first two issues, and the 
December 1997 rating decision is final as to the other 
issues.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1100, 20.1103.  

Residuals of a back injury

The evidence that was of record and considered by the Board 
in January 2001 consisted primarily of service medical 
records, service department records for the veteran's 
inactive reserve duty from 1966 to 1970, records of private 
and VA outpatient treatment beginning in 1990, and the report 
of a VA compensation examination in December 1992.  

The service medical records contained one report of low back 
pain following a diving incident.  No diagnosis was provided 
at that time and the remainder of the service medical 
records, including the report of his separation examination, 
were completely negative for any complaints, pertinent 
abnormal clinical findings, or diagnosis of a back disorder.  
The post-service service department records also referenced 
no complaint, treatment, or diagnosis of a back disorder.  

The post-service medical evidence showed treatment for low 
back pain following a back injury at work in 1990.  The 
records also indicated that he had undergone a spinal fusion.  

The report of the 1992 VA examination noted the veteran's 
reported history of a back injury at work in 1989.  There was 
no history of an in-service back injury given by the veteran.  

Subsequent VA x-rays in January 1996 showed post-surgical 
changes involving the lumbar spine, spondylolisthesis at L5-
S1, and degenerative changes involving the lumbar spine.  A 
VA outpatient treatment report in February 1996 stated that 
the veteran had sustained a broken back, leg, and wrist in 
1989 when a steel deck grate fell on him.  

The Board denied service connection for a back disability 
because the evidence did not show that any current back 
disability was due to service.  

Evidence added to the record since January 2001 includes VA 
clinic records dated from September 1999 to January 2002 that 
note the veteran's complaint of low back pain in October 2000 
and October 2001; no diagnosis was given on either occasion.  
Also added were reports of private radiological studies 
conducted in May 1990 that showed spondylolisthesis with 
spondylolosis at L5-S1, with some disc disease, as well as 
some neural foraminal encroachment and some mild nerve root 
compression.  In addition, the report of a VA outpatient 
visit in June 1996 noted the veteran's complaint of back 
pain; the examiner did not provide an etiology or diagnosis.  

The veteran has also submitted duplicate copies of service 
medical records that were previously of record and considered 
in the January 2001 Board decision.  

The veteran's own statements to the effect that his current 
back condition began with the injury in service do not 
constitute competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. at 494.  The evidence that has been added to the record 
since the January 2001 Board decision does consist of some 
medical reports that were not previously of record.  Those 
reports do pertain to the veteran's low back and they are, 
therefore, new.  But they show nothing more than complaints 
of back pain and clinical and x-ray findings that were 
already known at the time of the Board decision.  As such, 
they are merely cumulative.  They provide no new information 
regarding the basis for the prior denial-they do not contain 
any evidence whatsoever that the veteran now has residuals of 
an in-service back injury.  Accordingly, the new evidence is 
not material to the veteran's claim for service connection 
for residuals of a back injury.  

For additional evidence to be sufficient to reopen a claim, 
it must be both new and material.  Therefore, the Board 
concludes that no new and material evidence has been added to 
the record since the January 2001 Board decision and that the 
veteran's claim is not reopened.  

Chronic pes planus

The evidence that was of record and considered by the Board 
in January 2001 pertinent to this issue consisted primarily 
of service medical records, service department records for 
the veteran's inactive reserve duty from 1966 to 1970, 
records of private and VA outpatient treatment beginning in 
1990, and the report of a VA compensation examination in 
December 1992.  

The report of the veteran's enlistment examination noted 
second-degree pes planus that was asymptomatic.  The 
remainder of the service medical records, including the 
report of his separation examination, and all of the post-
service medical records were devoid of complaints, clinical 
findings, or diagnosis or pes planus.  

The Board in January 2001 denied service connection for pes 
planus on the basis that the evidence did not show any 
current pes planus that could have been aggravated by 
service.  

Evidence concerning this disorder that has been added to the 
record since January 2001 includes VA clinic records dated 
from September 1999 to January 2002.  Those records contain 
three entries, beginning in April 2001, noting the veteran's 
complaint of foot pain and a diagnosis of flat feet.  None of 
the entries refers to the onset of the disorder or indicates 
whether the condition worsened during service.  

The Board has considered the additional evidence as factual 
and in the light most favorable to the veteran for purposes 
of determining whether or not to reopen his claim.  The 
additional evidence is new, in that it was not of record and 
was not considered by the Board in January 2001.  Further, 
the evidence now notes a diagnosis of flat feet, the absence 
of which was one of the stated bases for the Board's previous 
denial.  The Board in January 2001 found, essentially, that 
the medical did not reflect a current diagnosis of pes planus 
and that, therefore, pes planus could not have been 
aggravated by service.  However, the current diagnosis of the 
disorder now leaves unresolved the question of in-service 
aggravation.  The Board finds that the current diagnosis of 
flat feet is so significant, considering that evidence in 
connection with the evidence that was previously of record, 
as to warrant reopening of the veteran's claim.  

Therefore, the Board concludes that evidence is new and 
material and the claim for service connection for pes planus 
is reopened.  

In light of the Board's reopening of this claim, the issue of 
entitlement to service connection for pes planus, including 
on the basis of in-service aggravation of pre-existing pes 
planus, must be considered by the RO in the first instance.  
Also, the Board believes that additional evidentiary 
development on the issue of aggravation is needed.  That 
issue will be addressed in the Remand that follows this 
decision.  

A right ankle disorder

The evidence concerning the veteran's right ankle that was of 
record at the time of the December 1997 rating decision 
consisted of the veteran's service medical records, service 
department records for his inactive reserve duty from 1966 to 
1970, records of private and VA outpatient treatment 
beginning in 1990, and the report of a VA compensation 
examination in December 1992.  

The service medical records, including the veteran's 
separation examination report, and the reserve duty medical 
records were completely negative for evidence of complaints, 
pertinent abnormal clinical findings, or diagnosis of any 
right ankle disorder.  VA outpatient treatment records showed 
that the veteran broke his right ankle in July 1996 and 
subsequently had pain when he walked.  The record also 
contained a February 1996 outpatient note stating that the 
veteran had sustained a broken back, leg, and wrist in 1989 
when a steel deck grate fell on him.  

The December 1997 rating decision denied service connection 
for a right ankle disorder because the evidence did not show 
that the veteran's current right ankle disorder was related 
to service.  

Evidence subsequently added to the record consists of an 
October 2000 outpatient report noting the veteran's complaint 
of right ankle pain; no pertinent clinical findings or 
diagnosis was listed.  

The additional evidence provides no information that was not 
of record and considered at the time of the December 1997 
rating decision.  It shows no more than complaints of right 
ankle pain.  That evidence is merely cumulative of the 
previous evidence.  It is not new.  It is also not material 
to the question of service connection for a right ankle 
disorder, in that it furnishes no information as to whether a 
right ankle disorder began during or is otherwise 
attributable to service.  

Therefore, the Board concludes that new and material evidence 
has not been presented and that the veteran's claim for 
service connection for a right ankle disorder is not 
reopened.  

A right knee disorder

The evidence concerning the veteran's right knee that was of 
record at the time of the December 1997 rating decision 
consisted of the veteran's service medical records, service 
department records for his inactive reserve duty from 1966 to 
1970, records of private and VA outpatient treatment 
beginning in 1990, and the report of a VA compensation 
examination in December 1992.  

The service medical records, including the veteran's 
separation examination report, and the reserve duty medical 
records were completely negative for evidence of complaints, 
pertinent abnormal clinical findings, or diagnosis of any 
right knee disorder.  VA outpatient treatment records 
contained a February 1996 outpatient note stating that the 
veteran had sustained a broken back, leg, and wrist in 1989 
when a steel deck grate fell on him.  

The December 1997 rating decision denied service connection 
for a right knee disorder on the basis that the evidence did 
not show a diagnosis of any right knee disorder.  

Evidence subsequently added to the record contains VA 
outpatient records dated from September 1999 reflecting 
evaluation and treatment for degenerative joint disease of 
both knees.  A September 1999 record notes that the veteran 
had undergone right medial meniscus surgery in 1963.  

The additional evidence concerning a right knee disorder 
shows that the veteran now has a chronic right knee disorder.  
Because that evidence was not previously of record and 
because the previous evidence did not show such a disorder, 
the additional evidence is both new and material to the 
question of service connection for a right knee disorder.  

Therefore, new and material evidence having been presented, 
the veteran's claim for service connection for a right knee 
disorder is reopened.  

In light of the new evidence, the Board believes that 
additional evidentiary development is needed prior to 
consideration of the veteran's claim on the merits.  That 
development is the subject of the remand that follows this 
decision.  

A right elbow disorder

The evidence concerning the veteran's right elbow that was of 
record at the time of the December 1997 rating decision 
consisted of the veteran's service medical records, service 
department records for his inactive reserve duty from 1966 to 
1970, records of private and VA outpatient treatment 
beginning in 1990, and the report of a VA compensation 
examination in December 1992.  

The service medical records, including the veteran's 
separation examination report, and the reserve duty medical 
records were completely negative for evidence of complaints, 
pertinent abnormal clinical findings, or diagnosis of any 
right elbow disorder.  VA outpatient treatment records 
contained a February 1996 outpatient note stating that the 
veteran had sustained a broken back, leg, and wrist in 1989 
when a steel deck grate fell on him.  

The December 1997 rating decision denied service connection 
for a right elbow disorder on the basis that the record did 
not show any evidence of a right elbow disorder.  

Evidence added to the record since December 1997, consisting 
primarily of VA outpatient treatment reports, does not show 
any complaints, pertinent abnormal clinical findings, or 
diagnosis of a right elbow disorder.  

In the absence of any new evidence concerning a right elbow 
disorder, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for a right elbow disorder.  The claim is 
not reopened and the December 1997 rating decision remains 
final.  

A left ear disorder

The evidence concerning the veteran's right elbow that was of 
record at the time of the December 1997 rating decision 
consisted of the veteran's service medical records, service 
department records for his inactive reserve duty from 1966 to 
1970, records of private and VA outpatient treatment 
beginning in 1990, and the report of a VA compensation 
examination in December 1992.  

The service medical records showed that, in 1956, the veteran 
was seen complaining of trouble with his left ear.  A large 
piece of paper, which reportedly had been inserted two weeks 
previously, was extracted.  The remainder of the service 
medical records, including separation examination report, and 
the reserve duty medical records were completely negative for 
evidence of complaints, pertinent abnormal clinical findings, 
or diagnosis of any left ear disorder.  

The December 1997 rating decision denied service connection 
essentially on the basis that no current left ear condition 
was shown.  

Evidence added to the record since December 1997 consists 
primarily of VA outpatient treatment reports.  Those reports 
are completely negative for complaints, pertinent abnormal 
clinical findings, or diagnosis of any left ear disorder.  

In the absence of any additional evidence concerning a left 
ear disorder, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
service connection claim.  The December 1997 rating decision 
remains final.  

Neck disorders

The evidence concerning neck disorders that was of record at 
the time of the December 1997 rating decision consisted of 
the veteran's service medical records, service department 
records for his inactive reserve duty from 1966 to 1970, 
records of private and VA outpatient treatment beginning in 
1990, and the report of a VA compensation examination in 
December 1992.  

The evidence that was of record in December 1997 was 
completely negative for evidence of complaints, pertinent 
abnormal clinical findings, or diagnosis of any neck 
disorder.  The December 1997 rating decision denied service 
connection essentially on the basis that no current 
disability was shown.  

Evidence added to the record since December 1997 consists 
primarily of VA outpatient reports.  Those reports contain an 
October 2001 entry noting the veteran's complaint of being 
very uncomfortable, due to pain in his neck, back, and feet.  
No pertinent abnormal clinical findings or diagnosis was 
noted.  

The Board finds that the evidence recently added to the 
record contains a notation of neck pain, that that evidence 
was not of record or considered by the December 1997 rating 
decision, and that, therefore, that evidence is new.  
However, the evidence is not material to the question of 
service connection for a neck disorder because the veteran's 
subjective complaint of pain does not constitute competent 
evidence of a diagnosis of a neck disorder.  Espiritu v. 
Derwinski, 2 Vet. App. at 494.  Lacking medical evidence that 
the veteran currently has a neck disorder, there simply is no 
new evidence that is material to the issue of service 
connection.  

The Board concludes that new and material evidence has not 
been presented to reopen the veteran's claim for service 
connection for neck disorders.  

Right ear infections

The evidence concerning right ear infections that was of 
record at the time of the December 1997 rating decision 
consisted of the veteran's service medical records, service 
department records for his inactive reserve duty from 1966 to 
1970, records of private and VA outpatient treatment 
beginning in 1990, and the report of a VA compensation 
examination in December 1992.  

The evidence that was of record in December 1997 was 
completely negative for evidence of complaints, pertinent 
abnormal clinical findings, or diagnosis of any right ear 
infections.  The December 1997 rating decision denied service 
connection essentially on the basis that no current 
disability was shown.  

Evidence added to the record since December 1997 consists 
primarily of VA outpatient treatment reports.  Those records 
are also negative for any complaints, pertinent abnormal 
clinical findings, or diagnosis of any right ear infections.  

Lacking any additional evidence that relates to the issue of 
service connection for right ear infections, the Board 
concludes that new and material evidence has not been 
presented to reopen the veteran's claim.  The December 1997 
rating decision remains final.  

Residuals of a head injury

The evidence concerning residuals of a head injury that was 
of record at the time of the December 1997 rating decision 
consisted of the veteran's service medical records, service 
department records for his inactive reserve duty from 1966 to 
1970, records of private and VA outpatient treatment 
beginning in 1990, and the report of a VA compensation 
examination in December 1992.  

That evidence was completely negative for evidence of 
complaints, pertinent abnormal clinical findings, or 
diagnosis of residuals of a head injury.  The December 1997 
rating decision denied service connection essentially on the 
basis that no current disability was shown.  

Evidence that has been added to the record since December 
1997 concerning residuals of a head injury consists primarily 
of VA outpatient treatment reports.  That evidence does not 
contain any complaints, pertinent abnormal clinical findings, 
or diagnosis relative to residuals of a head injury.  

In the absence of any additional medical evidence that the 
veteran now has any residuals of a head injury or that he vet 
sustained a head injury during service, the Board concludes 
that new and material evidence has not been presented to 
reopen the veteran's claim.  The December 1997 rating 
decision remains final.  


ORDER

Lacking new and material evidence concerning service 
connection for residuals of a back injury, a right ankle 
disorder, a right elbow disorder, a left ear disorder, neck 
disorders, right ear infections, or residuals of a head 
injury, those claims are not reopened.  

New and material evidence concerning service connection for 
pes planus having been presented, that claim is reopened, to 
this extent only, the appeal is granted.  


New and material evidence concerning service connection for a 
right knee disorder having been presented, that claim is 
reopened, to this extent only, the appeal is granted.  



REMAND

As noted above, a September 1999 VA outpatient record noted 
that the veteran underwent right medial meniscus surgery in 
1963.  The file does not contain any records developed at the 
time of that surgery.  Although the surgery was apparently 
performed several years after the veteran's separation from 
service, records of that surgery might provide evidence that 
is pertinent to his claim for service connection.  
38 U.S.C.A. § 5109A requires that VA assist the veteran in 
attempting to obtain copies of the records of his treatment 
for a right knee disorder in the early 1960s.  

Further, the medical evidence now shows a current diagnosis 
of pes planus.  In light of the notation on the report of the 
veteran's enlistment examination of asymptomatic second-
degree pes planus, 38 U.S.C.A. § 5109A requires that VA 
assist the veteran in obtaining a medical opinion as to 
whether or not the pre-existing pes planus increased in 
disability during service.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2. The VBA AMC should request that the 
veteran provide the names and addresses 
of all health care practitioners who 
treated him for pes planus and right knee 
disorder after service, including 
approximate dates of such treatment, 
including, in particular, surgical 
treatment for a right knee disorder in 
1963.  After obtaining necessary 
authorization, the VBA AMC should request 
copies of the records of all treatment 
identified by the veteran.  The veteran 
should also be requested to provide 
copies of all records in his possession 
that he has not already furnished that 
pertain to pes planus and a right knee 
disorder.  

3.  After completion of #1-2 above, the 
VBA AMC should schedule the veteran for 
an orthopedic examination to evaluate his 
pes planus.  The claims folder and a copy 
of this REMAND must be made available to 
and be reviewed by the examiner prior to 
the examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses concerning pes planus.  The 
examiner should also be requested to 
provide a medical opinion regarding the 
degree of probability as to whether and 
to what extent any pes planus that 
pre-existed the veteran's period of 
service increased in disability during 
service.  The examiner should provide an 
opinion as to whether it is as least as 
likely as not that any current pes planus 
is related to service or was aggravated 
thereby.  Additionally, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that any 
current right knee disorder is related to 
service.  These opinions should be 
supported by reference to pertinent 
evidence and based on sound medical 
principles.  

4.  After undertaking any development 
deemed essential, the VBA AMC should re-
adjudicate the claims based upon the 
discussion above.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



